  8:16-cv-00487-LSC-MDN Doc # 76 Filed: 02/06/19 Page 1 of 11 - Page ID # 319



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


JOHN FASTRICH and UNIVERSAL                           CASE NO. 8:16-CV-00487
INVESTMENT SERVICES, INC.,

                                    Plaintiffs,
                                                      FIRST AMENDED CLASS ACTION
       vs.                                            COMPLAINT AND JURY DEMAND

CONTINENTAL GENERAL INSURANCE
COMPANY,

                                  Defendant


       COME NOW Plaintiffs, on behalf of themselves and all other similarly situated, by and

through their undersigned counsel, and in support of their Class Action Complaint and Jury

Demand state to the Court the following:


                               SUMMARY OF ALLEGATIONS
       1.      Plaintiffs are current and former regional managers, general agents, associate

general agents, and/or agents of Continental General Insurance Company (“CGI”) and/or, after

August 2012, Loyal American Life Insurance Company (“LALIC”) and American Retirement Life

Insurance Company (“ARLIC”).

       2.      Plaintiffs were responsible for, among other things, selling insurance products

offered by CGI and/or, upon information and belief, LALIC and/or ARLIC.

       3.      Pursuant to contractual agreements with CGI and/or LALIC and/or ARLIC,

licensed agents are entitled to compensation known in the industry as “commissions”, “renewals”

and/or “overrides” on insurance products sold by licensed agents in their hierarchy.

       4.      A hierarchy consists of four levels of contracting—regional manager, general

agent, associate general agent, and agent.
  8:16-cv-00487-LSC-MDN Doc # 76 Filed: 02/06/19 Page 2 of 11 - Page ID # 320



       5.      As defined in the contracts, overrides are the difference between the compensation

paid to individuals in the hierarchy. Regional managers and/or general agents are entitled to

renewals or overrides from the agents in their hierarchy.

       6.      A licensed agent is entitled to commissions on insurance products that he or she

sells and becomes agent of record. Whenever an insurance product is sold, the agent who took the

original information is considered the agent of record.

       7.      The agent of record is entitled to commissions and/or renewals on in-force policies

and/or replacement policies. In the case of CGI and, upon information and belief, LALIC and/or

ARLIC, if an agent of record receives less than $600 of renewals and/or overrides in a 12-month

period, the company can terminate his or her commissions, renewals, or overrides on all in-force

policies. This circumstance is known in the industry as non-vesting.

       8.      In the case of non-vesting, the commissions, renewals, and/or overrides then revert

to the next agent up in the hierarchy.

       9.      If an agent of record receives more than $600 of renewals and/or overrides in a 12-

month period, the commissions and/or renewals are paid to the agent. This is known as vesting.

       10.     Pursuant to the CGI and, upon information and belief, LALIC and/or ARLIC

contracts, an agent of record is entitled to commissions, overrides, and/or renewals even if his or

her contract to represent the company is terminated.

       11.     In the case where commissions, renewals, and/or overrides revert to the next agent

up in the hierarchy, that agent then becomes the agent of record. The agent of record changes each

time commissions and renewals revert up the hierarchy due to non-vesting.
  8:16-cv-00487-LSC-MDN Doc # 76 Filed: 02/06/19 Page 3 of 11 - Page ID # 321



                                  JURISDICTION AND VENUE

        12.     This Court has jurisdiction pursuant to the Class Action Fairness Act of 2005

(“CAFA”), Pub. L. No. 109-2, 119 Stat. 4 (2005). With respect to CAFA: (a) the amount in

controversy exceeds the jurisdictional amount of $5,000,000.00 in the aggregate, exclusive of

interest and costs, as required by 28 U.S.C. § 1332(d)(2); (b) the Class consists of thousands of

injured persons, and (c) some members of the Class, including Plaintiffs, are citizens of States

other than those of Defendants.

        13.     Venue in this judicial District is proper under 28 U.S.C. § 1391(b)(1) and (2). A

substantial part of the events or omissions giving rise to the claims occurred within this District,

Defendant CGI’s business headquarters were located in this District at all relevant times, and, upon

information and belief, the contracts between Plaintiffs and CGI and/or LALIC and/or ARLIC

require disputes to be litigated in this District.

                                               PARTIES

        14.     Plaintiff John Fastrich is a licensed insurance agent and a Carmel, Indiana resident,

with his principal place of business in Carmel, Indiana.

        15.     Plaintiff Universal Investment Services, Inc. (“UIS”) is an Indiana insurance

agency with its principal place of business in Carmel, Indiana. Plaintiff John Fastrich is the

principal of Plaintiff Universal Investment Services, Inc.

        16.     Both Plaintiffs sold insurance products at issue in this case offered by CGI and/or

LALIC and/or ARLIC.

        17.     Defendant Continental General Insurance Company (“CGI”) is a Texas corporation

with its principal place of business in Austin, Texas.
  8:16-cv-00487-LSC-MDN Doc # 76 Filed: 02/06/19 Page 4 of 11 - Page ID # 322



       18.     Great American Financial Resources, Inc. (“GAFRI”) is an Ohio corporation with

its principal place of business at Austin, Texas.

       19.     American Financial Group, Inc. (“AFG”) is a Delaware corporation with its

principal place of business in Cincinnati, Ohio. AFG owns CGI and GAFRI and is fully

responsible for their wrongful acts.

       20.     CGI became part of GAFRI in 2006.

       21.     Loyal American Life Insurance Company (“LALIC”) is an Ohio corporation with

its principal place of business in Austin, Texas.

       22.     American Retirement Life Insurance Company (“ARLIC”) is an Ohio corporation

with its principal place of business in Austin, Texas.

       23.     In or about August 2012, GAFRI sold LALIC and ARLIC to Cigna Health & Life

Insurance Company (“CHLIC”), a subsidiary of Cigna Corporation.

       24.     In or about December 2015, GAFRI sold all of the issued and outstanding shares

of common stock of CGI to HC2 Holdings, Inc.

                                              FACTS

       25.     Plaintiffs sold Medicare supplements, long-term care insurance, life insurance and

annuities for CGI, GAFRI, LALIC and/or ARLIC.

       26.     On information and belief, CGI, GAFRI, LALIC and/or ARLIC filed requests for

approval for various new products with the appropriate state insurance commissions.

       27.     After obtaining state approval of these new products, CGI, GAFRI, LALIC and/or

ARLIC began contacting existing policyholders and replacing the in-force policies with the new

products. GAFRI and/or LALIC and/or ARLIC instructed policyholders to switch policies when

receiving rate increase letters on existing CGI and/or LALIC and/or ARLIC products, respectively.
  8:16-cv-00487-LSC-MDN Doc # 76 Filed: 02/06/19 Page 5 of 11 - Page ID # 323



          28.   CGI, GAFRI, LALIC and/or ARLIC replaced existing policies with new policies

and replaced existing agents of record with new agents of record.

          29.   The original terminated agents of record were not allowed to market the new CGI

and/or LALIC and/or ARLIC products. Instead, CGI, GAFRI, LALIC and/or ARLIC licensed

new agents, some of whom were in-house, to market the replacement products.

          30.   Plaintiffs have lost commissions, renewals, and overrides on the replacement

policies and will continue to lose commissions, renewals, and overrides on said policies in the

future.

          31.   The new policies that replaced the original CGI and/or LALIC and/or ARLIC

Medicare supplement policies had a reduced commission cycle with renewals paid for a total of

six years rather than a lifetime renewal commission cycle.

          32.   As a result of replacing the existing policies and then terminating commissions,

renewals, and overrides of the existing agents of record, a number of agents of record became non-

vested.

          33.   CGI, GAFRI, LALIC and/or ARLIC did not revert the commissions, renewals, or

overrides to the agent next in the CGI and/or LALIC and/or ARLIC hierarchy, respectively.

Instead, CGI, GAFRI, LALIC and/or ARLIC retained the commissions of the non-vested agents.

          34.   Regardless whether a policy was replaced by a new policy by in-house marketing

organizations and/or selected outside agents, Plaintiffs remain the agents for record for the purpose

of receiving commissions, renewals, and/or overrides.

          35.   The contracts between Plaintiffs, on one side, and CGI or LALIC or ARLIC, on the

other side, did not provide that CGI, GAFRI, LALIC and/or ARLIC’s in-house marketing

organization was to receive commissions, renewals or overrides on replacement policies.
  8:16-cv-00487-LSC-MDN Doc # 76 Filed: 02/06/19 Page 6 of 11 - Page ID # 324



          36.   The contracts between Plaintiffs, on one side, and CGI and/or LALIC and/or

ARLIC, on the other side, also did not provide that CGI, GAFRI, LALIC and/or ARLIC were

permitted to retain commissions, renewals, and/or overrides when licensed agents became non-

vested.

          37.   The contracts between Plaintiffs, on one side, and CGI and/or LALIC and/or

ARLIC, on the other side provided that the agents of record were to receive commissions on

premium increases on long term care policies written before January 2000.

          38.   CGI, GAFRI, LALIC and/or ARLIC breached their contractual agreements with

Plaintiffs by failing to pay Plaintiffs commissions, renewals, and overrides on replacement

policies.

          39.   CGI, GAFRI, LALIC and/or ARLIC breached their contractual agreements with

Plaintiffs by failing to pay commissions, renewals, and/or overrides to the next agent up in the

hierarchy when agents became non-vested.

          40.   CGI, GAFRI, LALIC and/or ARLIC breached their contractual agreements with

Plaintiffs by not paying commissions, renewals, and/or overrides on the premium increases on

long term care policies written before January 2000.

          41.   CGI, GAFRI, LALIC and/or ARLIC failed to allow Plaintiffs to market CGI,

GAFRI, LALIC and/or ARLIC’s new products, and failed to allow Plaintiffs to convert existing

policyholders to the new policies.

          42.   CGI, GAFRI, LALIC and/or ARLIC have engaged in unfair marketing practices

by, among other things, canceling existing policies, replacing the policies with new policies,

attempting to cancel the Plaintiffs as agent of record, allowing their in-house marketing
  8:16-cv-00487-LSC-MDN Doc # 76 Filed: 02/06/19 Page 7 of 11 - Page ID # 325



organization and/or selected outside agents to market the replacement policies, and not allowing

Plaintiffs to market the new products.

        43.    In addition to past commissions, renewals, and/or overrides due Plaintiffs, Plaintiffs

are entitled to future commissions, renewals, and/or overrides on replacement policies that remain

in force.

        44.    CGI, GAFRI, LALIC and/or ARLIC’s actions were intentional, willful, and

wanton, entitling Plaintiffs to punitive damages.

                              CLASS ACTION ALLEGATIONS

        45.    Pursuant to Fed. R. Civ P. 23, Plaintiffs bring this action on behalf of themselves

and the putative class members as defined below:

               all persons or entities that, from October 25, 2011 through the
               Effective Date of the Settlement Agreement, lost or otherwise were
               not paid commissions that were or would have been payable on, or
               attributable to, insurance policies or products issued or sold by the
               Defendants or Releasees as a result of Defendants or their affiliates’:
               (1) failing to pay Commissions on premiums paid by policyholders
               due to premium rate increases on long-term care insurance policies;
               (2) failing to properly calculate and/or pay Commissions in
               accordance with the vesting provisions of any agreement(s) with any
               Defendants; or (3) replacing any person or entity as the agent of
               record in connection with a sale of any insurance policy.
        46.    Excluded from the proposed class are: (a) Defendants, any entity in which

Defendants have a controlling interest or which has a controlling interest in Defendants, and (b)

Defendant’s legal representatives, predecessors, successors and assigns.

        47.    The requirements for maintaining this action as a class action are satisfied as

follows.

        48.    Fed. R. Civ. P. 23(a)(1): Numerosity. The proposed class is so numerous and so

geographically dispersed that the individual joinder of all absent class members is impracticable.
  8:16-cv-00487-LSC-MDN Doc # 76 Filed: 02/06/19 Page 8 of 11 - Page ID # 326



While the exact number of absent class members is unknown to Plaintiffs at this time, it is

ascertainable by appropriate discovery and Plaintiffs are informed and believe, based on the nature

of trade and commerce involved, that the proposed class may include hundreds of members, thus

satisfying the requirements of Rule 23(a)(1).

       49.       Fed. R. Civ. P. 23(a)(2): Common Questions of Law or Fact Predominate. Common

questions of law or fact exist as to all class members and predominate over any questions which

affect only individual class members. These common questions of law or fact include, but are not

limited to:

              a. Whether Defendants breached any contractual obligations to Plaintiffs;

              b. Whether Defendants were unjustly enriched by Plaintiffs’ actions;

              c. Whether Plaintiffs and the class members have suffered damages as a result of

                 Defendants’ conduct;

              d. Whether Plaintiffs and the class members are entitled to damages, including

                 punitive damages; and

              e. The measure of damages.

       50.       Fed. R. Civ. P. 23(a)(3) and (4): Typicality and Adequacy. Plaintiffs’ claims are

typical of the class members’ claims, and Plaintiffs will fairly and adequately represent the

interests of the class members. Plaintiffs have retained counsel with substantial experience in class

actions and in complex litigation. Plaintiffs and their counsel are committed to vigorously

prosecuting this action on behalf of the class members, and have the financial resources to do so.

Neither Plaintiffs nor their counsel has any interests adverse to the class members’ interests.

       51.       Fed. R. Civ. P. 23(b)(3): A class action is superior to any other available means for

the fair and efficient adjudication of this controversy, and no unusual difficulties are likely to be
  8:16-cv-00487-LSC-MDN Doc # 76 Filed: 02/06/19 Page 9 of 11 - Page ID # 327



encountered in the management of this class action. The Plaintiffs’ damages are relatively small

compared to the burden and expense that would be required to individually litigate their claims, so

it would be impracticable for the class members to seek redress on an individual basis.

Individualized litigation would also pose the threat of significant administrative burden to the court

system. Individual cases would create the potential for inconsistent or contradictory judgments,

and would increase delay and expense to all parties and the court system. By contrast the class

action device presents far fewer management difficulties and provides the streamlined benefits of

singular adjudication and comprehensive supervision by one court. Given the similar nature of

the class members’ claims, the class will be easily managed by the Court and the parties and will

be managed more efficiently in this integrated class action than through multiple separate actions

in the various states.

                            COUNT I – BREACH OF CONTRACT

        52.     Plaintiffs incorporate the above paragraphs by reference.

        53.     Defendants breached the agreements described above by, among other things: (a)

canceling CGI and/or LALIC and/or ARLIC’s existing policies; (b) replacing the existing policies

with new policies and replacing Plaintiffs as agents of record; (c) allowing GARFI and/or LALIC

and/or ARLIC’s in-house marketing organization and/or selected outside agents to market the

replacement policies while at the same time not allowing Plaintiffs to market the new products;

and (d) failing to pay past and present commissions, renewals, and overrides due Plaintiffs.

        54.     As a result of Defendants’ breach of contract, Plaintiffs and the class members have

been damaged in an amount to be determined at trial.
 8:16-cv-00487-LSC-MDN Doc # 76 Filed: 02/06/19 Page 10 of 11 - Page ID # 328



                                 COUNT II – UNJUST ENRICHMENT

            55.    Plaintiffs incorporate the above paragraphs by reference.

            56.    If Defendants are permitted to terminate their relationships with Plaintiffs, they will

receive the benefit of all of Plaintiffs’ labor, efforts, investments, trade secrets, reputation, name,

image, market, goodwill, research, commissions, renewals, and overrides.

            57.    By terminating their relationships with Plaintiffs, Defendants have and will in the

future keep and retain the economic benefit of Plaintiffs’ long time businesses.

            58.    Plaintiffs have not been compensated for such items and their benefits by

Defendants. The retention by Defendants of all such items and benefits would be at Plaintiffs’ and

the class members’ expense and would constitute unjust enrichment in an amount to be determined

at trial.

                                             JURY DEMAND

            Plaintiffs demand a trial by jury.


                                         PRAYER FOR RELIEF

            WHEREFORE, Plaintiffs demand judgment:

            1.      Awarding money damages, including prejudgment interest, on each claim in an

amount to be established at trial;

            2.     Awarding attorneys’ fees and costs, and other relief;

            3.     Granting such other relief as to this Court may seem just and proper.
 8:16-cv-00487-LSC-MDN Doc # 76 Filed: 02/06/19 Page 11 of 11 - Page ID # 329



Dated: February 6, 2019



                                          SHINDLER ANDERSON GOPLERUD &
                                          WEESE P.C.

                                          /s/ Brian O. Marty________________
                                          J. Barton Goplerud
                                          Brian O. Marty
                                          5015 Grand Ridge Drive, Suite 100
                                          West Des Moines, Iowa 50265
                                          Telephone: (515) 223-4567
                                          Facsimile: (515) 2223-8887
                                          E-Mail: goplerud@sagwlaw.com
                                                   marty@sagwlaw.com

                                          ROSCALAW LLC

                                          Alan L. Rosca
                                          RoscaLaw LLC
                                          23250 Chagrin Blvd., Suite 100
                                          Beachwood, OH 44122
                                          Telephone: (216) 242-6460
                                          Facsimile: (888) 411-0038
                                          Email: arosca@roscalaw.com

                                          Counsel for Plaintiffs
